                         Case 1:10-cv-05777-LAP Document 240 Filed 01/22/21 Page 1 of 2




                                                                    601 Lexington Avenue
                                                                     New York, NY 10022
               Christopher DeCoro                                       United States
              To Call Writer Directly:                                                                                                  Facsimile:
                +1 212 446 4859                                          +1 212 446 4800                                             +1 212 446 4900
              cdecoro@kirkland.com                                       www.kirkland.com



              Filed via ECF                                                                                                   January 22, 2021

              The Honorable Loretta A. Preska
              United States District Judge, Southern District of New York
              United States Courthouse, Courtroom 12A
              500 Pearl St.
              New York, NY 10007-1312

                                 Re:        Berall v. Verathon, Inc. et al., C.A. No. 1:10-cv-05777-LAP-DCF

          Honorable Judge Preska:

                   I write on behalf of Plaintiff Jonathan Berall, M.D., M.P.H., in response to Verathon Inc.’s
          (“Verathon”) January 19, 2021 Letter requesting a pre-motion conference to file a motion to
          transfer this case for improper venue (Dkt. 233). Although Dr. Berall intends to oppose the transfer
          on the merits, Dr. Berall does not oppose Verathon’s request for leave to file its motion at this
          time, so long as Dr. Berall has the opportunity (consistent with the agreement of the parties) to
          perform venue-related discovery prior to his response.

                  Dr. Berall filed his original complaint1 in 2010, seven years prior to the Supreme Court’s
          opinion in TC Heartland LLC v. Kraft Foods Group Brands LLC, 137 S. Ct. 1514 (May 22, 2017),
          on which Verathon bases its proposed motion. There is no dispute that, at the time the original
          complaint was filed, venue was proper under then-governing law. See VE Holding Corp. v.
          Johnson Gas Appliance Co., 917 F.2d 1574, 1584 (Fed. Cir. 1990) (holding that venue as to
          corporate defendant is proper in any district where “the defendant was subject to personal
          jurisdiction in the district of suit at the time the action was commenced”), abrogated by TC
          Heartland, 137 S. Ct. at 1514.

                   During the intervening years, Verathon answered the complaint (Dkt. 22), filed its
          (ultimately unsuccessful) ex parte reexamination at the Patent Office, and obtained a stay of this
          litigation pending the outcome of the Patent Office proceedings (Dkt. 42). Just as Verathon
          demonstrated its capability to seek a stay, Verathon was perfectly capable of seeking to lift that

          1
            Verathon’s allegation that Dr. Berall’s First Amended Complaint (“FAC,” Dkt. 193) “includes
          no factual allegations as to Verathon” (Dkt. 233 at 1 n.1) ignores at least Count I of the complaint,
          which alleges that Verathon’s Glidescope video laryngoscope infringes the Berall Patent. FAC ¶
          52. The FAC was filed on November 12, 2020, during which time Verathon and Dr. Berall were
          in continued mediation discussions.


Beijing       Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
         Case 1:10-cv-05777-LAP Document 240 Filed 01/22/21 Page 2 of 2


The Honorable Loretta A. Preska — January 22, 2020                                              Page 2

stay for the limited purpose of filing its venue-transfer motion once TC Heartland was decided.
Instead, it took a “wait and see” attitude with respect to the re-examination. Verathon also could
have sought leave to file its motion after the Patent Trials and Appeals Board upheld the validity
of the Berall Patent over two years ago, on January 4, 2019. See Ex Parte Berall, Appeal No.
2018-8999, 2019 WL 140713 (P.T.A.B Jan. 4, 2019). Instead, it again took a “wait and see”
attitude, potentially hoping that Dr. Berall (who by that point had been pro se for nearly 8 years)
would just go away. The record moreover makes clear that Verathon was not forced to remain
silent during the pendency of the stay. To the contrary, Verathon availed themselves of the Court’s
authority or indicated their intent to do so several times. Ultimately, over three and a half years
have elapsed since TC Heartland. This delay alone (the latest tactic to draw out a determination
of the case on the merits) warrants denial of Verathon’s motion on the basis of waiver.

        Setting aside Verathon’s waiver, and in view of the intervening decade since the original
complaint, Dr. Berall has respectfully requested the opportunity to conduct venue discovery in
order to determine whether venue was proper in this District under the TC Heartland standard; and
if not, in which districts venue would be proper. See Dkt. 212 (the parties’ joint proposed
schedule). Verathon has not objected to such discovery, and “has no objection in principle to
Plaintiff’s request to brief the venue dispute after time for related discovery.” Id. at 3. The parties’
previous proposal for Dr. Berall’s response was March 19, 2021, based on the then-assumption
the motion would be filed in December 2020. Dr. Berall respectfully submits that additional time
may now be required given the delayed filing of the motion. Dr. Berall has raised this issue with
Verathon, and understands that “[Verathon] ha[s] no issue accommodating a reasonable period for
venue discovery, so long as Verathon’s venue motion is resolved prior to proceeding to claim
construction.” (Ex. A, Jan. 15, 2021 Email from T. Kodish.) Dr. Berall served additional venue-
related RFPs on Verathon on January 6, 2021. Assuming Verathon’s substantive and timely
response to these requests, Dr. Berall submits that it will be possible to complete venue discovery
and resolve Verathon’s motion well prior to claim construction.


                                                       Sincerely,

                                                       /s/ Christopher DeCoro

                                                       Christopher DeCoro




 cc:       Counsel of Record
